In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-888V
                                          UNPUBLISHED


    LISA SARGENT,                                               Chief Special Master Corcoran

                         Petitioner,                            Filed: November 17, 2020
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Tetanus Diphtheria acellular
                                                                Pertussis (Tdap) Vaccine; Shoulder
                         Respondent.                            Injury Related to Vaccine
                                                                Administration (SIRVA)


Leah Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for petitioner.

Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES1

        On June 21, 2018, Lisa Sargent filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Shoulder Injury Related to Vaccine
Administration (SIRVA), resulting from the adverse effects of a tetanus diphtheria
acellular pertussis (Tdap) vaccination she received on June 7, 2017. Petition at 1.
Petitioner further alleges that she received the vaccination within the United States,
Petitioner’s pain lasted longer than six months, and that neither she, nor any other party,
has ever received compensation in the form of an award or settlement for Petitioner’s
injury. Petition at 1, 3-4. The case was assigned to the Special Processing Unit of the
Office of Special Masters.


1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
        On August 22, 2019, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for Petitioner’s SIRVA. On November 16, 2020, Respondent filed a
proffer on award of compensation (“Proffer”) indicating Petitioner should be awarded
$156,428.16. Proffer at 1-2. In the Proffer, Respondent represented that Petitioner agrees
with the proffered award. Id. Based on the record as a whole, I find that Petitioner is
entitled to an award as stated in the Proffer.

     Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $156,428.16 in the form of a check payable to Petitioner. This
amount represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
            IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS

LISA SARGENT,                                )
                                             )
               Petitioner,                   )       No. 18-888V
                                             )       Chief Special Master
       v.                                    )       Brian H. Corcoran
                                             )       ECF
SECRETARY OF HEALTH                          )
AND HUMAN SERVICES,                          )
                                             )
               Respondent.                   )
                                             )

         RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Compensation for Vaccine Injury-Related Items

       On August 22, 2019, respondent filed a Rule 4 (c) Report conceding entitlement

in this case. On August 22, 2019, the Court issued a Ruling on Entitlement finding that

petitioner was entitled to vaccine compensation for her Shoulder Injury Related to

Vaccine Administration (“SIRVA”). Respondent proffers that based on the evidence of

record, petitioner should be awarded $156,428.16, consisting of $152,500.00 in pain and

suffering and $3,928.16 in past unreimbursed expenses. This amount represents all

elements of compensation to which petitioner is entitled under 42 U.S.C. § 300aa-

15(a)(1); 15(a)(3)(A); and 15(a)(4). Petitioner agrees.
II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be

made through a lump sum payment as described below, and request that the Chief Special

Master’s decision and the Court’s judgment award the following: 1

       A lump sum payment of $156,428.16, in the form of a check payable to
       petitioner, Lisa Sargent. This amount accounts for all elements of
       compensation under 42 U.S.C. § 300aa-15(a) to which petitioner is
       entitled.

Petitioner is a competent adult. Evidence of guardianship is not required in this case.


                                                     Respectfully submitted,

                                                     JEFFERY BOSSERT CLARK
                                                     Acting Assistant Attorney General

                                                     C. SALVATORE D’ALESSIO
                                                     Acting Director
                                                     Torts Branch, Civil Division

                                                     CATHARINE E. REEVES
                                                     Deputy Director
                                                     Torts Branch, Civil Division

                                                     HEATHER L. PEARLMAN
                                                     Assistant Director
                                                     Torts Branch, Civil Division




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for
future medical expenses, future lost earnings, and future pain and suffering.
                           /s/ Linda S. Renzi
                           LINDA S. RENZI
                           Senior Trial Counsel
                           Torts Branch, Civil Division
                           U.S. Department of Justice
                           P.O. Box 146
                           Benjamin Franklin Station
                           Washington, D.C. 20044-0146
                           Tel.: (202) 616-4133
Dated: November 16, 2020